Citation Nr: 1443560	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  13-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of service connection for transient ischemic attacks, claimed as mini-strokes or blackouts.

3.  Whether new and material evidence has been received to reopen a claim of service connection for seizure disorder, claimed as epilepsy.

4.  Entitlement to service connection for gastrointestinal ulcers/gastroenteritis.

5.  Entitlement to service connection for high cholesterol.

6.  Entitlement to service connection for an enlarged prostate.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to October 1986, including service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In that rating decision, the RO confirmed and continued an October 2006 service connection denial for hypertension, transient ischemic attacks (mini-strokes or blackouts), and a seizure disorder.  The Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The reopened claims of service connection for hypertension, transient ischemic attacks (mini-strokes), and a seizure disorder and the claims of service connection for gastroenteritis (ulcers), and an enlarged prostate are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on his part.
FINDINGS OF FACT

1.  An October 2006 rating decision denied service connection hypertension, strokes (blackouts), and a seizure disorder.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision. 

2.  The evidence submitted since the October 2006 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claims of service connection for hypertension, strokes (blackouts), and a seizure disorder.

3.  The objective finding of high cholesterol constitutes a laboratory finding and is not a disability for which VA benefits may be granted.


CONCLUSIONS OF LAW

1.  The October 2006 RO decision, which denied the Veteran's claim of service connection for hypertension, strokes (blackouts), and a seizure disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for hypertension has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence sufficient to reopen the previously denied claim of service connection for strokes (blackouts) has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for a seizure disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  Service connection is not warranted for high cholesterol.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice regarding the high cholesterol claim was provided in a standard June 2009 letter. 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  Notably, the record shows that the Veteran has received treatment for high cholesterol.  Although a VA examination was not provided in connection with the high cholesterol claim, one is not warranted because high cholesterol is not a disability for which VA benefits may be granted.  Without a disability, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The duties to notify and to assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to rendering a decision regarding the high cholesterol claim.
II.  Service Connection for High Cholesterol

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Veteran seeks service connection for high cholesterol.  However, high cholesterol is not a "disability" for which VA compensation benefits are awarded.

As an initial matter, service treatment records are silent as to complaints, treatment, or diagnoses relating to high cholesterol.  Following service, VA treatment records indicate the Veteran has received intermittent treatment for high cholesterol. 

Notably, the May 2010 rating decision denied service connection for high cholesterol because the condition has not been associated with any disability upon which a grant of service connection can be based.  That decision explained that high cholesterol is a laboratory finding and not a chronic disease under the laws that govern the VA and, thus, is not a disability subject to service connection. 

Indeed, elevated cholesterol is a laboratory finding and are not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In this case, there is no evidence of record suggesting the Veteran's high cholesterol causes any impairment of earning capacity.  Service connection may not be granted for a laboratory finding.  Thus, in the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As elevated cholesterol levels are laboratory results and do not represent disabilities in and of themselves, the Board finds that service connection for high cholesterol must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  New and Material Evidence

The Veteran originally filed an application for benefits regarding a seizure disorder in December 2005 and regarding hypertension and mini-strokes in July 2006.  By an October 2006 rating decision, the RO denied service connection for those three claims.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  No new and material evidence was received within expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (2013).  Additionally, the Veteran did not appeal the decision.  Thus, the October 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The October 2006 rating decision denied the Veteran's claim of service connection for hypertension because the evidence of record did not show that it was related to his service-connected diabetes mellitus or that it was present during military service.  The claims regarding service connection for a seizure disorder and for strokes (blackouts) were denied because the medical evidence of record did not show that those conditions had been clinically diagnosed.  The evidence considered in the October 2006 decision included the Veteran's private medical records, including letters from private physicians.

Evidence received since the October 2006 decision, or not considered in that decision, includes the Veteran's service treatment records, VA treatment records, VA examination reports pertaining to other conditions, updated private medical records, and statements from the Veteran.  Notably, the Veteran contends in two April 2013 statements that all of the conditions included in this appeal resulted from his exposure to Agent Orange during service in Vietnam.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claims for hypertension, strokes (blackouts), and a seizure disorder.  Thus, new and material evidence has been received, and the matters are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are addressed further in the remand section.


ORDER

Service connection for high cholesterol is denied.

New and material evidence having been presented, the claim of service connection for hypertension is reopened, and to this extent only, the appeal of this issue is granted.

New and material evidence having been presented, the claim of service connection for strokes (mini-strokes, blackouts, or transient ischemic attacks) is reopened, and to this extent only, the appeal of this issue is granted.

New and material evidence having been presented, the claim of service connection for a seizure disorder is reopened, and to this extent only, the appeal of this issue is granted.

REMAND

Remand is necessary for the reopened claims so that the RO will have an opportunity to readjudicate these claims on the merits in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that further development is necessary before the claims of entitlement to service connection for hypertension, strokes (mini-strokes, blackouts, or transient ischemic attacks), a seizure disorder, gastroenteritis (ulcers), and an enlarged prostate are decided.  As the Veteran contends in his April 2013 statements, those conditions may be related to Agent Orange exposure that he experience during service in Vietnam.  Thus, a VA opinion is needed for these five claims for service connection.

While the record includes evidence showing hypertension, a seizure disorder, gastroenteritis, and an enlarged prostate, it is unclear whether the Veteran has a current disability relating to strokes, specifically transient ischemic attacks or mini-strokes.  Therefore, a VA examination is also warranted in this regard.  

Relevant ongoing medical should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated the Veteran for hypertension, strokes (mini-strokes, blackouts, or transient ischemic attacks), a seizure disorder, gastroenteritis (ulcers), and/or an enlarged prostate.  After securing any necessary releases, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the appellant should be so notified.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for VA examinations to determine whether the Veteran has a current disability relating to strokes, specifically transient ischemic attacks or mini-strokes.  The claims file must be reviewed by the examiner in conjunction with the examinations.  All tests deemed necessary should be conducted and the results should be reported.  Following review of the claims file and examination of the Veteran, the examiner should opine whether any current condition, at least as likely as not (50 percent probability or greater) had its onset in service or is otherwise related to service, including presumed exposure to herbicide agents such as Agent Orange.  
The examiner should provide the reasoning for the conclusions reached.   

3.  Also, obtain an opinion from an appropriate medical professional in connection with the other service connection claims.  The reviewer must review the entire claims file, to include all electronic files.  

The reviewer is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the any current (i) hypertension; (ii) seizure disorder, (iii) gastroenteritis or ulcers and/or (iv) enlarged prostate are related to the Veteran's presumed herbicide exposure during active duty service.

The reviewer should provide the reasoning for the conclusions reached.

4.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


